Name: Council Regulation (EEC) No 4073/88 of 19 December 1988 amending Regulation (EEC) No 1975/82 on the acceleration of agricultural development in certain regions of Greece
 Type: Regulation
 Subject Matter: agricultural policy;  regions of EU Member States; NA;  financial institutions and credit
 Date Published: nan

 28 . 12. 88 Official Journal of the European Communities No L 359/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4073/88 of 19 December 1988 amending Regulation (EEC) No 1975/82 on the acceleration of agricultural development in certain regions of Greece while taking account of the fact that in the light of the reform of the structural Funds the emphasis must be placed on the less-developed regions of.the Community ; Whereas the increase in the Community's financial contribution should be varied to take account of the needs of the different sectors involved in the programme and the priorities of the Community ; whereas that contri ­ bution should therefore be increased to 70 % in the case of rural infrastructre, the development of stock rearing (cattle, sheep and goats) and forestry improvement measures, and to 60 % in the case of irrigation, the improvement of facilities for agricultural training and land improvement, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas, in accordance with Regulation (EEC) No 1975/82 (3), as last amended by Regulation (EEC) No 3157/84 (4), the Hellenic Republic implemented a programme of works and other activities - for the development of the mountain and hill and less-favoured areas of 22 administrative areas which was approved by Commission Decision 83/387/EEC (5) ; Whereas Article 16 (2) of the said Regulation provides that before the expiry of the common measure the Council must decide , on a proposal from the Commission, whether the measure should be extended ; Whereas the implementation of the programme has encountered difficulties caused particularly , by certain changes in priorities, the limited financial resources available under the budget of the Member State concerned and administrative problems ; whereas, as a result of these difficulties, implementation has fallen well behind schedule ; Whereas this situation made it necessary to revise the initial programme, and this revision was approved by Commission Decision 88/425/EEC (6) ; Whereas it became apparent that this revision would not be sufficient to make up the backlog of work under the programme or to supply the necessary funding : whereas, therefore, the duration of the common measure should be extended until 31 December 1989 and the Community's financial contribution should be increased, in order to achieve the aims of the programme as nearly as possible, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1975/82 is hereby amended as follows : 1 . Article 16 ( 1 ) shall be replaced as follows : ' 1 . The duration of the common measure shall be from the date on which the programme referred to in Article 1 (4) is approved until 31 December 1989.' 2 . Article 18 shall be amended as follows : (i) The following subparagraph shall be added to paragraph 2 : 'However, for expenditure incurred from 29 July 1988 onwards, the Fund shall reimburse the Hellenic Government the following percentages of its actual expenditure, while observing the maximum eligible amounts laid down in the first subparagraph :  70 % for the work referred to in Article 4. However, this amount may not exceed 60 % of the total cost of the investment ; '  70 % for the measures and work referred to in ¢ Articles 10 ( 1 ) and 14 ( 1 ) ;  60 % for the work and measures referred to in Articles 6, 8 and 12 ( 1 ).' (') OJ No C 294, 18 . 11 . 1988 , p. 5. (2) Opinion delivered on 16 December 1988 (not yet published in the Official Journal). 0 OJ No L 214, 22 . 7. 1982, p. 1 . " . (4) OJ No L 301 , 24 . 10 . 1987, p. 3 . (*) OJ No L 222, 13 . 8 . 1983, p. 43. H OJ No L 208, 2. 8 . 1988, p. 28 . No L 359/2 Official Journal of the European Communities 28 . 12. 88 (ii) Paragraph 2a shall be replaced by the following : '2a. The Commission may on the occasion of the approval , in accordance with the procedure laid down in Article 21 , of an adjustment of the programme referred to in Article 1 (4) alter the limits set in the first subparagraph of paragraph 2, without, however, exceeding the estimated cost specified in Article 1 6 (3).' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1988 . For the Council The President Y. POTTAKIS